DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
Claims 1-12, are drawn to a device for the simultaneous treatment and monitoring of pelvic floor disorders, combining optical tomography and energy based therapeutic treatment into a combined probe which features a treatment device with a treatment laser, and an imaging probe with an optical fiber and various other components as classified in A61B 1/303.
Claim 13, is drawn to a device for the simultaneous treatment and monitoring of the pelvic floor featuring a treatment device with a double-sided mirror and a second rod mirror as classified in A61B 1/07. 
Claim 14, is drawn to a device for device for the simultaneous treatment and monitoring of the pelvic floor featuring a collimator, a dichroic mirror, a galvanometer-mounted mirror, a first lens, a second lens, a relay lens, a focusing lens, and a directive mirror as classified in A61B 1/00188.
Claims 15-20 are drawn to a device for device for the simultaneous treatment and monitoring of the pelvic floor featuring at least one array of electrodes, support material, a washer, a bearing and a balloon as classified in A61B 8/445.

The inventions are independent or distinct, each from the other because:

Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In this case, the combination (i.e. Invention I) as claimed does not require the particulars of the subcombination (i.e. Invention III) as claimed because Invention I does not require the use of a collimator, a dichroic mirror, at least one galvanometer-mounted mirror, a first lens configured to focus laser light on the dichroic mirror, a second lens configured to direct the parallel beam onto the at least one galvanometer-mounted mirror, a relay lens disposed to focus light reflected from the dichroic mirror, a focusing lens to direct the combined beam from the dichroic mirror into a directive mirror, a directive mirror to reflect light from the focusing lens into the surrounding tissue as required by Invention III.
Inventions I and IV are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In this case, the combination (i.e. Invention I) as claimed does not require the particulars of the subcombination (i.e. Invention IV) as claimed because Invention I does not require the use of at least one array of electrodes disposed on an outer surface of 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In this case, Invention III is separately usable because it requires the use of a collimator, a dichroic mirror, at least one galvanometer-mounted mirror, a first lens configured to focus laser light on the dichroic mirror, a second lens configured to direct the parallel beam onto the at least one galvanometer-mounted mirror, a relay lens disposed to focus light reflected from the dichroic mirror, a focusing lens to direct the combined beam from the dichroic mirror into a directive mirror, a directive mirror to reflect light from the focusing lens into the surrounding tissue which are not required by Invention II.
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In this case, Invention IV is separately usable because it requires the use of at least one array of electrodes disposed on an outer surface of the disposable cover, capable of emitting radio frequency (RF) energy at a frequency useful for treatment, a support material that holds the imaging probe in a center of the cover, a washer that holds the imaging probe in a center of the cover, a bearing that holds the imaging probe in a center of the cover or an inflatable balloon with an expansion valve which are not required by Invention II.
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In this case, Invention 
	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that is any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that is any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent of distinct for the reasons given above and there would be a serious search 
The inventions have acquire a separate status in the art in view of their divergent classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
The inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.
Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Election of Species
The examiner notes that should the applicant elect Invention I, the following claims are subject to a species restriction.
This application contains claims directed to the following patentably distinct species:
Claim 8: Which recites “wherein the linear scanning probe further comprises a piezoactuator (707) disposed at the distal end of the probe, in front of a gradient-index (GRIN) optics lens (701) and rod mirror, wherein the piezoactuator actuates the optical fiber to linearly scan the beam”.
Claim 9: Which recites “wherein the linear scanning probe comprises a gradient-index (GRIN) optics lens (701) and a 2D MEMS mirror (706), wherein the 2D MEMS mirror is actuated to produce two-dimensional scanning”.
Claim 10: Which recites “wherein the linear scamming probe comprises a gradient-index (GRIN) optic lens and two galvanometer-actuated mirrors (703), wherein the galvanometers are actuated to produce two-dimensional scanning”.

The species are independent or distinct because each claim includes different components (i.e. a piezoactuator, GRIN optics lens and rod mirror for Claim 8; a GRIN optics lens and a 2D MEMS mirror for Claim 9; and a GRIN optics lens an two galvanometer-actuated mirrors for Claim 10) which change the operation of the linear scanning probe. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims that feature the limitations of all the inventions.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquires a separate status in the art in view of their different classification;
The species of groupings of patentably indistinct species have acquires a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies of search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        




/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793